Citation Nr: 1220917	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 
 
In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.  

In March 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This case was before the Board in May 2009 and December 2010, when it was remanded for further development.  The case has been returned to the Board for further appellate review.

In addition to remanding the low back disability claim, the May 2009 Board decision also remanded claims of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for tinnitus and posttraumatic stress disorder (PTSD).  The December 2010 Board decision dismissed the Veteran's withdrawn bilateral hearing loss claim and remanded the tinnitus and PTSD claims.  The claims of entitlement to service connection for tinnitus and PTSD were granted by rating decision in March 2012, which constitutes a full grant of the benefits sought.  Therefore, the only issue presently before the Board is listed on the cover page. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they include potentially relevant VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back disability.

As discussed in the prior remand, the Veteran contends that he aggravated a preexisting back injury during active service due to repeatedly jumping out of helicopters while they were hovering above the ground.  He testified that he would jump from the helicopters hovering about 20 feet above the ground into bomb craters, which were softer.  He stated that occasionally they would miss the craters on landing and hit the harder ground.  

Private treatment records dated prior to the Veteran's entrance into active service reflect that the Veteran had a history of trauma and injury to the cervical spine.  A December 1968 letter from the Veteran's chiropractor relates the Veteran's history of medical treatment.  In July 1961, he fell while playing baseball and injured the right side of the cervical spine.  In October 1964, the Veteran's father punched him in the shoulder, causing injury to the cervical spine.  He was unable to turn his neck to the right.  In February 1968, while roughhousing with his brother, the cervical spine became stiff and the Veteran was unable to turn his neck.  On each occasion the Veteran was treated and discharged.  The diagnosis was chronic reoccurring acute torticollis, usually triggered by trauma.  The prognosis was that the condition would be chronic for the rest of the Veteran's life, and would return when triggered by trauma.  The chiropractor's conclusion was that the Veteran had permanent weakness in the cervical spine due to the original injury. At that time he did not require treatment on a regular basis.  The Veteran had some discomfort but it had been coming and going by itself.  The chiropractor opined that the Veteran would be a poor risk for disability on active military service.

The June 1969 pre-induction examination report notes that the Veteran reported a history of recurrent back pain.  He said that his neck and back are very sensitive to sudden movements and they tend to move out of place very easily with great pain later and difficulty breathing.  The examiner stated that the Veteran claimed chronic torticollis with trauma.  However, upon physical examination, the spine was evaluated as normal.  The service treatment records are negative for further complaints, findings, or treatment with regards to any back or spine problems, and the spine was again evaluated as normal during the March 1971 separation examination.

After service, a July 1973 report from the private chiropractor discloses that the Veteran was injured in an on-the-job accident in May 1973.  The Veteran reported that while getting off a fork lift, he twisted his lower back and felt a strain in the right hip.  Pain then went to the left hip and down the leg.  The objective findings were reportedly of lumbosacral strain with myofascitis and sciatic neuralgia of the left leg.  The chiropractor also indicated that the accident referred to above was the only cause of the Veteran's condition.  Further, the chiropractor denied that the Veteran had any physical impairment due to previous accident or disease.  The chiropractor also remarked that the Veteran was then symptom free but may have a tendency toward reinjury.

An April 1974 VA hospital summary shows that the Veteran claimed fourteen years of low back pain.  He had been going to a chiropractor for the problem but he ran out of money.  The diagnosis upon discharge was of low back pain.

A statement from the Veteran's private chiropractor dated in May 1974 indicates diagnoses of "S" type spinal scoliosis and chronic recurring lumbosacral strain with sciatic pain in the left leg.  The chiropractor remarked that the Veteran had a long history of lower back and neck injuries dating back to childhood injuries.

The Veteran was provided a VA examination in July 1974.  The Veteran reported that he had trouble with his back prior to entrance in the service.  He said that the back pain continued in the service.  X-rays at that time showed normal lumbosacral spine (opaque spinal canal).  After a physical examination, the diagnosis was of chronic low back pain which existed prior to entrance to service or which questionably had a psychological basis.

In a May 1976 letter, the private chiropractor indicated that the Veteran's back is worse than before he went into the service.  The chiropractor stated that his back was aggravated beyond its normal progression by trauma received in the service.  He also said that prior to the Veteran's entrance into active service, the problem was confined to the cervical-dorsal area.  The current problems with the lumbar area originated since his service time.

Recent VA treatment records show that in August 2001, the Veteran sought treatment for left side lower back pain with a duration of five days, and the impression was lower back muscle strain.  In January 2002, the Veteran sought treatment for sudden onset low back pain after slipping on ice.  X-rays showed mild vertebral body height loss of L5 of indeterminate age, although it appeared more likely to be chronic than acute based on plain film observations.  Magnetic resonance imaging (MRI) showed extruded disc fragments at L2-3, L4-5, and 
L5-S1.  There was also diffuse disc bulge with a subtotal annular tear at L3-4.  He subsequently re-injured himself when he returned to work driving a limo for 10 hours straight.

Based on the above, the December 2010 Board remand found that a VA examination and etiology opinion were warranted.  

The Veteran underwent a VA examination in March 2011.  Following interview and physical examination of the Veteran and review of the claims file, the VA examiner diagnosed multi-level degenerative disc disease associated with radiculopathy resulting in chronic lumbosacral pain.  The examiner provided the following opinion:

Before attributing his medical condition solely to his military service, the [Veterans Benefits Administration] needs to gather more information regarding the duration and frequency of the jumps the vet performed during his active service.  Additionally, the vet has other non service related risk factors (previous occupation) for developing [low back pain] and therefore, the etiology of his herniated disc cannot be solely attributed to his military service without resorting to mere speculation (emphasis added).

The Board notes that it is not necessary to attribute the Veteran's low back disability solely to service in order to warrant a grant of service connection.  Moreover, the Board notes that the Veteran described the frequency and duration of jumps in his hearing testimony.  Specifically, the Veteran reported that he was assigned in Vietnam to start up fire bases.  He stated that the helicopter he was in that would never touch ground, but would hover over the ground area where the bomb craters were and he was usually sent out to pulverized dirt.  He stated it was usually a good place to jump out of a helicopter because it was soft dirt and he was able to absorb the shock of hitting the ground.  He testified they were jumping out of helicopters from a distance of anywhere from 10 to 20 feet in the air into the bomb craters hoping to hit the soft spot.  He stated that he believed he jumped out of these 30 to 50 times in his year and a half in Vietnam.  He stated that sometimes he hit safely in the soft powdered materials of the dirt and then there were times where he hit hard and jammed his back.  He stated that when he hit hard he just laid there with the shock waiting for the numbness to subside so I was able to move around.  He testified that the hard landings occurred about 50 percent of the time.  He also noted that he was jumping with 60-70 pounds on his back. 

In light of the above, the Board finds that a remand for a new etiology opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the March 2011 VA examination, if available, and request that he provide an addendum to his opinion.  If the examiner is not available, the claims file should be forwarded to another physician for review and to obtain the requested opinion.  If another examination is deemed necessary, one should be provided.

After reviewing the claims folder, to include the testimony of the Veteran discussed above concerning the frequency, height, and number of helicopter jumps during service, the examiner should provide an opinion as to whether the current low back disorder it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability is etiologically related to the Veteran's military service, to include the Veteran's reports of jumping from hovering helicopters.  In rendering the opinion, the examiner should address the significance, if any, of a May 1973 report from a chiropractor indicating x-rays showed scoliosis and narrowing lumbar disc space, a normal VA lumbar myelogram in April 1974 and normal VA x-ray in July 1974.

If the examiner concludes the current disorder is more likely or at least as likely as not related to service, he should provide an opinion as to whether a low back disability clearly existed prior to service and if so, underwent a permanent increase in severity.  If the examiner finds there was a permanent increase in severity of the underlying disorder during service, the examiner should then provide an opinion whether the permanent increase in severity was clearly due to the normal progression of the underlying low back disorder. 

The examiner should set forth the medical basis for all opinions expressed and conclusions reached.  

2.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, and after any additional development deemed appropriate, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


